PER CURIAM:
Cynthia L. Foulke appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Foulke v. Decker, No. 6:12-cv-00006-NKM-RSB, 2012 WL 4356692 (W.D.Va. Sept. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We note that Foulke did not indicate in her notice of appeal that she sought to appeal the district court's order denying reconsideration. See Fed. R.App. P. 4(a)(4)(B)(ii). Although she mentioned the order denying reconsideration in her informal brief, the brief was not filed within the appeal period. See Smith v. Barry, 502 U.S. 244, 245, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992) (holding that appellate brief may serve as notice of appeal provided it otherwise complies with rules governing proper timing and substance).